Title: Thomas Jefferson to Caspar Wistar, 17 August 1813
From: Jefferson, Thomas
To: Wistar, Caspar


          Dear Sir Monticello Aug. 17. 13.
          I recieved your favor of June 29. by mr Correa, it’s bearer.
			 I found him what you had
			 described in every respect; certainly the greatest collection, and best digest of science in books, men, and things that
			 I
			 have ever met with; and
			 with these the most amiable and engaging character. the only alloy to the pleasure of his society was the reflection that we were never more to enjoy it. it is a partial taste of that death which
			 is
			 to separate us from all things.—not knowing his address I take the liberty
			 of placing under your cover a letter put into my hands for him.
          The world as well as myself will readily excuse the delay of your observations on the Mammoth bones, in favor of the more interesting work on our own structure, which has occasioned the delay; and our country will rejoice to see her capable sons at length entering the field of science and emulating the European quarter in it’s brightest ornament. for indeed, excepting their science, they have little worthy of emulation.
          I thank you sincerely for your kind offices offers respecting my grandson. our purpose in sending him to Philadelphia was that he should lay a foundation there in those branches of useful science which he could not acquire at home; and on his return apply to those which could be acquired here. for some time after he came home he pursued this plan with assiduity. but
			 at the
			 beginning of the present year, he was put into possession of a farm, and has become so much attached to it’s management as to make his studies now a secondary concern. they are therefore now but irregularly attended to. and as farming will be the business of his life, a calling yielding to
			 none in happiness, independance and
			 respectability, we must be contented with the superstructure which his leisure will permit him to raise of himself on the foundation of the sciences already laid. towards this he has no one to
			 thank
			 so much as yourself. of this I can assure you he retains the
			 most lively sense; altho from a want of habit in epistolary correspondence he is remiss in expressing his gratitude to those to whom
			 it is
			 due. to myself your kind offers increase the obligations for which I was so much your debtor
			 before. I can only express to you my sincere sense of them, & assure you that occasions only, and
			 not
			 the will, are wanting to prove it by every thing in my power.
			 among the valuable intimacies, scattered here and
			 there
			 thro’ a long life, and which interest both the heart and the head, there are
			 none
			 I look back to with warmer feelings, than yours; nor one to whom I can with more truth than to yourself repeat the assurances of affectionate friendship and respect.
          Th:
            Jefferson
        